113 T.C. No. 8



                UNITED STATES TAX COURT



   IVAN AND BETTY LEE TURNER GATI, Petitioners v.
   COMMISSIONER OF INTERNAL REVENUE, Respondent


Docket No. 3730-99.                    Filed August 11, 1999.



     On Aug. 13, 1998, R mailed a final determination
letter to Ps denying their request for abatement of
interest for the taxable year 1978. On Feb. 17, 1999,
Ps filed an imperfect petition for review with the
Court under sec. 6404(g), I.R.C.

     Held: This case will be dismissed for lack of
jurisdiction on the ground that the petition was not
filed with the Court within the 180-day period
prescribed in sec. 6404(g)(1), I.R.C.



Ivan and Betty Lee Turner Gati, pro se.

Pamela Wilson Fuller and Oleida Mendiburt, for respondent.
                                 - 2 -



                                OPINION

       DAWSON, Judge:   This case was assigned to Chief Special

Trial Judge Peter J. Panuthos pursuant to Rules 180, 181, and

183.    Unless otherwise indicated, all section references are to

the Internal Revenue Code as amended, and all Rule references are

to the Tax Court Rules of Practice and Procedure.

       The Court agrees with and adopts the opinion of the Special

Trial Judge, which is set forth below.

                 OPINION OF THE SPECIAL TRIAL JUDGE

        PANUTHOS, Chief Special Trial Judge:     This matter is before

the Court on respondent's Motion to Dismiss for Lack of

Jurisdiction.    The question presented is whether the petition was

filed within the 180-day period prescribed in section 6404(g)(1).

(Section 6404(g) was redesignated section 6404(i) under the

Internal Revenue Service Restructuring and Reform Act of 1998,

Pub. L. 105-206, secs. 3305(a) and 3309(a), 112 Stat. 743, 745,

effective with respect to tax years beginning after December 31,

1997.)

 Background

       On August 13, 1998, respondent mailed a final determination

letter to petitioners denying their request for an abatement of

interest for the taxable year 1978.       The final determination
                               - 3 -


letter was mailed to petitioners at 47 Halstead Avenue, Harrison,

NY 10528 (the Halstead Avenue address).

     On February 17, 1999, petitioners filed an imperfect

petition for review of respondent's failure to grant their

request for abatement of interest.     The petition arrived at the

Court in an envelope bearing a U.S. Postal Service postmark date

of February 15, 1999.   At the time the petition was filed,

petitioners resided at the Halstead Avenue address.

     In response to the petition, respondent filed a Motion to

Dismiss for Lack of Jurisdiction asserting that the petition was

not filed within the 180-day period prescribed in section

6404(g)(1).   Respondent provided the Court with a copy of Postal

Service Form 3877 as proof that the final determination letter

was mailed to petitioners on August 13, 1998.    Petitioners filed

an objection to respondent's motion to dismiss asserting that

respondent had unreasonably delayed in denying their request for

abatement and that they should not be denied their day in court.

     This matter was called for hearing at the Court's motions

session in Washington, D.C.   Counsel for respondent appeared at

the hearing and presented argument in support of the pending

motion.   Petitioners filed a written statement with the Court

pursuant to Rule 50(c) and no appearance was made on their behalf

at the hearing.
                                - 4 -


Discussion

     The Tax Court is a court of limited jurisdiction, and we may

exercise our jurisdiction only to the extent authorized by

Congress.    See Naftel v. Commissioner, 85 T.C. 527, 529 (1985).

     Section 6404(g), enacted by section 302(a) of the Taxpayer

Bill of Rights 2, Pub. L. 104-168, 110 Stat. 1452, 1457 (1996),

prescribes the Court's jurisdiction to review the Commissioner's

failure to grant a taxpayer's request for abatement of interest.

Section 6404(g) provides in pertinent part:

          SEC. 6404(g). Review of Denial of Request for
     Abatement of Interest.--

                (1) In general.--The Tax Court shall have
            jurisdiction over any action brought by a taxpayer
            who meets the requirements referred to in section
            7430(c)(4)(A)(ii) to determine whether the
            Secretary's failure to abate interest under this
            section was an abuse of discretion, and may order
            an abatement, if such action is brought within 180
            days after the date of the mailing of the
            Secretary's final determination not to abate such
            interest.

                (2) Special rules.--

                      (A) Date of mailing. Rules similar to
                 the rules of section 6213 shall apply for
                 purposes of determining the date of the mailing
                 referred to in paragraph (1).

Consistent with section 6404(g)(1), the Court's jurisdiction is

dependent upon a valid final determination letter and a timely

filed petition for review.    See Rule 280(b); White v.

Commissioner, 109 T.C. 96, 98 (1997); Banat v. Commissioner, 109
                               - 5 -


T.C. 92, 95 (1997).   In addition, the taxpayer must meet the

requirements of section 7430(c)(4)(A)(ii).    See Rule 280(b)(2).

     The Commissioner's final determination letter "is a

prerequisite to the Court's jurisdiction and serves as a

taxpayer's 'ticket' to the Tax Court".   Bourekis v. Commissioner,

110 T.C. 20, 26 (1998); see Kraft v. Commissioner, T.C. Memo.

1997-476.   Consistent with principles applied in deficiency cases

brought under section 6213(a), it is sufficient for

jurisdictional purposes if the Commissioner mails the final

determination letter to the taxpayer's "last known address".

See, e.g., Frieling v. Commissioner, 81 T.C. 42, 52 (1983).

Further, if a final determination letter is mailed to the

taxpayer's last known address, actual receipt of the letter is

immaterial.   See, e.g., King v. Commissioner, 857 F.2d 676, 679

(9th Cir. 1988), affg. 88 T.C. 1042 (1987).   The taxpayer, in

turn, has 180 days from the date the final determination letter

is mailed to file a petition for review with the Court.    See sec.

6404(g)(1).

     There is no dispute in this case that respondent mailed the

final determination letter to petitioners on August 13, 1998.    In

addition, petitioners do not contend that respondent failed to

mail the final determination letter to their last known address.

Accordingly, the 180-day filing period prescribed in section

6404(g)(1) expired on Tuesday, February 9, 1999, a date that was
                                 - 6 -


not a legal holiday in the District of Columbia.         However, the

petition was not mailed to the Court until February 15, 1999, and

was received and filed by the Court on February 17, 1999.

Because the petition was not timely filed, we must dismiss this

case for lack of jurisdiction.    See Rule 280(b).

     To reflect the foregoing,

                                              An order will be entered

                                         granting respondent's Motion

                                         to Dismiss for Lack of

                                         Jurisdiction.